Lipscomb J.
There are two points, presented by the appellant, on which he relies to recover the judgment of the Court below.
The first is the refusal of the Court below, to admit the depositions taken by the appellant. The Court’s refusal was based upon the fact that they had not been filed in the Clerk’s office, “ one entire day before the commencement of the trial.” There is no error in the ruling of the Court; it is in accordance with the proviso to Art. 733, Hart. Dig.
The second point is, to the ruling of the Court in refusing to permit the appellant to make himself a witness. He did not bring himself within the provision of the law. He shows that there was a witness by whom he could prove Ike same facts, proposed to be proven by his o, Hart. Dig.; Crozier, Rhea & Co. v. Kirker, 4 Tex. R. 255.) The judgment is affirmed.
JhSgment affirjned.